 

Exhibit 10.02

 

CONVERTIBLE PROMISSORY NOTE

 

Effective Date: May 20, 2016   U.S. $1,242,500.00

 

FOR VALUE RECEIVED, Notis Global, Inc., a Nevada corporation (“Borrower”),
promises to pay to Chicago Venture Partners, L.P., a Utah limited partnership,
or its successors or assigns (“Lender”), $1,242,500.00 and any interest, fees,
charges, and late fees on the date that is fifteen (15) months after the
Purchase Price Date (the “Maturity Date”) in accordance with the terms set forth
herein and to pay interest on the Outstanding Balance (including all Tranches
(as defined below), both Conversion Eligible Tranches (as defined below) and
Subsequent Tranches (as defined below) that have not yet become Conversion
Eligible Tranches) at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. This Convertible Promissory Note
(this “Note”) is issued and made effective as of May 20, 2016 (the “Effective
Date”). This Note is issued pursuant to that certain Securities Purchase
Agreement dated May 20, 2016, as the same may be amended from time to time, by
and between Borrower and Lender (the “Purchase Agreement”). All interest
calculations hereunder shall be computed on the basis of a 360-day year
comprised of twelve (12) thirty (30) day months, shall compound daily and shall
be payable in accordance with the terms of this Note. Certain capitalized terms
used herein are defined in Attachment 1 attached hereto and incorporated herein
by this reference.

 

This Note carries an OID of $112,500.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $1,125,000.00 (the “Purchase Price”),
computed as follows: $1,242,500.00 original principal balance, less the OID,
less the Transaction Expense Amount. The Purchase Price shall be payable by
delivery to Borrower at Closing of the Secured Investor Notes (as defined in the
Purchase Agreement) and a wire transfer of immediately available funds in the
amount of the Initial Cash Purchase Price (as defined in the Purchase
Agreement). This Note shall be comprised of nine (9) tranches (each, a
“Tranche”), consisting of (i) an initial Tranche in an amount equal to
$142,500.00 and any interest, costs, fees or charges accrued thereon or added
thereto under the terms of this Note and the other Transaction Documents (as
defined in the Purchase Agreement) (the “Initial Tranche”), and (ii) eight (8)
additional Tranches, each in the amount of $137,500.00, plus any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (each, a “Subsequent Tranche”). The
Initial Tranche shall correspond to the Initial Cash Purchase Price, $12,500.00
of the OID and the Transaction Expense Amount, and may be converted any time
subsequent to the Purchase Price Date. The first Subsequent Tranche shall
correspond to Secured Investor Note #1 and $12,500.00 of the OID, the second
Subsequent Tranche shall correspond to Secured Investor Note #2 and $12,500.00
of the OID, the third Subsequent Tranche shall correspond to Secured Investor
Note #3 and $12,500.00 of the OID, the fourth Subsequent Tranche shall
correspond to Secured Investor Note #4 and $12,500.00 of the OID, the fifth
Subsequent Tranche shall correspond to Secured Investor Note #5 and $12,500.00
of the OID, the sixth Subsequent Tranche shall correspond to Secured Investor
Note #6 and $12,500.00 of the OID, the seventh Subsequent Tranche shall
correspond to Secured Investor Note #7 and $12,500.00 of the OID, and the eighth
Subsequent Tranche shall correspond to Secured Investor Note #8 and $12,500.00
of the OID. Lender’s right to convert any portion of any of the Subsequent
Tranches is conditioned upon Lender’s payment in full of the Secured Investor
Note corresponding to such Subsequent Tranche (upon the satisfaction of such
condition, such Subsequent Tranche becomes a “Conversion Eligible Tranche”). In
the event Lender exercises its Lender Offset Right (as defined below) with
respect to a portion of an Investor Note and pays in full the remaining
outstanding balance of such Investor Note, the Subsequent Tranche that
corresponds to such Investor Note shall be deemed to be a Conversion Eligible
Tranche only for the portion of such Tranche that was paid for in cash by Lender
and the portion of such Investor Note that was offset pursuant to Lender’s
exercise of the Lender Offset Right shall not be included in the applicable
Conversion Eligible Tranche. For the avoidance of doubt, subject to the other
terms and conditions hereof, the Initial Tranche shall be deemed a Conversion
Eligible Tranche as of the Purchase Price Date for all purposes hereunder and,
subject to Section 3.2 below, may be converted in whole or in part at any time
subsequent to the Purchase Price Date, and each Subsequent Tranche that becomes
a Conversion Eligible Tranche may be converted in whole or in part at any time
subsequent to the first date on which such Subsequent Tranche becomes a
Conversion Eligible Tranche. For all purposes hereunder, Conversion Eligible
Tranches shall be converted (or, in the Event of Default, redeemed, as
applicable) in order of the lowest-numbered Conversion Eligible Tranche and
Conversion Eligible Tranches may be converted (or, in the Event of Default,
redeemed, as applicable) in one or more separate Conversions (as defined below),
as determined in Lender’s sole discretion. At all times hereunder, the aggregate
amount of any costs, fees or charges incurred by or assessable against Borrower
hereunder, including, without limitation, any fees, charges or premiums incurred
in connection with an Event of Default (as defined below), shall be added to the
lowest-numbered then-current Conversion Eligible Tranche.

 

 

 

 

1.       Payment; Prepayment. Provided there is an Outstanding Balance, on each
Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America, as provided for herein, and delivered to
Lender at the address furnished to Borrower for that purpose. All payments shall
be applied first to (a) costs of collection, if any, then to (b) fees and
charges, if any, then to (c) accrued and unpaid interest, and thereafter, to (d)
principal. Notwithstanding the foregoing, so long as Borrower has not received a
Conversion Notice (as defined below) from Lender where the applicable Conversion
Shares (as defined below) have not yet been delivered and so long as no Event of
Default has occurred since the Effective Date then Borrower shall have the
right, exercisable on not less than five (5) Trading Days prior written notice
to Lender to prepay the Outstanding Balance of this Note, in full, in accordance
with this Section 1. Any notice of prepayment hereunder (an “Optional Prepayment
Notice”) shall be delivered to Lender at its registered address and shall state:
(i) that Borrower is exercising its right to prepay this Note, and (ii) the date
of prepayment, which shall be not less than five (5) Trading Days from the date
of the Optional Prepayment Notice. On the date fixed for prepayment (the
“Optional Prepayment Date”), Borrower shall make payment of the Optional
Prepayment Amount (as defined below) to or upon the order of Lender as may be
specified by Lender in writing to Borrower. If Borrower exercises its right to
prepay this Note, Borrower shall make payment to Lender of an amount in cash
equal to 125% (the “Prepayment Premium”) multiplied by the then Outstanding
Balance of this Note (the “Optional Prepayment Amount”). In the event Borrower
delivers the Optional Prepayment Amount to Lender prior to the Optional
Prepayment Date or without delivering an Optional Prepayment Notice to Lender as
set forth herein without Lender’s prior written consent, the Optional Prepayment
Amount shall not be deemed to have been paid to Lender until the Optional
Prepayment Date. In the event Borrower delivers the Optional Prepayment Amount
without an Optional Prepayment Notice, then the Optional Prepayment Date will be
deemed to be the date that is five (5) Trading Days from the date that the
Optional Prepayment Amount was delivered to Lender. In addition, if Borrower
delivers an Optional Prepayment Notice and fails to pay the Optional Prepayment
Amount due to Lender within two (2) Trading Days following the Optional
Prepayment Date, Borrower shall forfeit its right to prepay this Note for a
period of thirty (30) Trading Days.

 

2.       Security. This Note is unsecured.

 

 2 

 

 

3.       Lender Optional Conversion.

 

3.1.       Conversion Price. The conversion price for each Conversion (the
“Conversion Price”) shall be 50% (the “Conversion Factor”) of the lowest Closing
Bid Price in the twenty (20) Trading Days immediately preceding the applicable
Conversion.

 

3.2.       Conversions. Lender has the right at any time after the occurrence of
an Event of Default hereunder until the Outstanding Balance has been paid in
full, including without limitation until any Optional Prepayment Date (even if
Lender has received an Optional Prepayment Notice) or at any time thereafter
with respect to any amount that is not prepaid at its election, to convert (each
instance of conversion is referred to herein as a “Conversion”) all or any part
of the Outstanding Balance (other than any amounts due for Subsequent Tranches
or for any Conversion Shares that have already been converted) into shares
(“Conversion Shares”) of fully paid and non-assessable common stock, $0.001 par
value per share (“Common Stock”), of Borrower as per the following conversion
formula: the number of Conversion Shares equals the amount being converted (the
“Conversion Amount”) divided by the Conversion Price. Conversion notices in the
form attached hereto as Exhibit A (each, a “Conversion Notice”) may be
effectively delivered to Borrower by any method of Lender’s choice (including
but not limited to facsimile, email, mail, overnight courier, or personal
delivery), and all Conversions shall be cashless and not require further payment
from Lender. Borrower shall deliver the Conversion Shares from any Conversion to
Lender in accordance with Section 9 below.

 

3.3.       Application to Outstanding Balance. Notwithstanding anything to the
contrary herein and for the avoidance of doubt, any Conversion Amount from any
Conversion for which Lender receives Conversion Shares shall be applied towards
and shall reduce the Outstanding Balance, without the need for Lender to provide
any separate notice regarding such application of the Conversion Amount.

 

4.       Defaults and Remedies.

 

4.1.       Defaults. The following are events of default under this Note (each,
an “Event of Default”): (a) Borrower shall fail to pay any principal, interest,
fees, charges, or any other amount when due and payable hereunder; (b) Borrower
shall fail to deliver any Conversion Shares in accordance with the terms hereof;
(c) a receiver, trustee or other similar official shall be appointed over
Borrower or a material part of its assets and such appointment shall remain
uncontested for twenty (20) days or shall not be dismissed or discharged within
sixty (60) days; (d) Borrower shall make a general assignment for the benefit of
creditors; (e) Borrower shall file a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (f) an involuntary proceeding
shall be commenced or filed against Borrower; (g) Borrower shall default or
otherwise fail to observe or perform any covenant, obligation, condition or
agreement of Borrower contained herein or in any other Transaction Document,
other than those specifically set forth in this Section 4.1 and Section 4 of the
Purchase Agreement; (h) any representation, warranty or other statement made or
furnished by or on behalf of Borrower to Lender herein, in any Transaction
Document, or otherwise in connection with the issuance of this Note shall be
false, incorrect, incomplete or misleading in any material respect when made or
furnished; (i) Borrower shall fail to maintain the Share Reserve as required
under the Purchase Agreement; (j) Borrower effectuates a reverse split of its
Common Stock without twenty (20) Trading Days prior written notice to Lender;
(k) any money judgment, writ or similar process shall be entered or filed
against Borrower or any subsidiary of Borrower or any of its property or other
assets for more than $200,000.00, and shall remain unvacated, unbonded or
unstayed for a period of twenty (20) calendar days unless otherwise consented to
by Lender; (l) Borrower shall fail to be DWAC Eligible; or (m) Borrower shall
fail to observe or perform any covenant set forth in Section 4 of the Purchase
Agreement.

 

 3 

 

 

4.2.       Remedies. At any time and from time to time after Lender becoming
aware of the occurrence of any Event of Default, Lender may accelerate this Note
by written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at 125% of the Outstanding Balance. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing); provided, that Lender may not apply the Default Effect with
respect to more than two (2) separate Events of Default. Notwithstanding the
foregoing, upon the occurrence of any Event of Default described in clauses (c),
(d), (e), or (f), of Section 4.1, the Outstanding Balance as of the date of
acceleration shall become immediately and automatically due and payable in cash
at 125% of the Outstanding Balance, without any written notice required by
Lender. At any time following the occurrence of any Event of Default, upon
written notice given by Lender to Borrower, interest shall accrue on the
Outstanding Balance beginning on the date the applicable Event of Default
occurred at an interest rate equal to the lesser of 22% per annum or the maximum
rate permitted under applicable law (“Default Interest”). For the avoidance of
doubt, Lender may continue making Conversions at any time following an Event of
Default until such time as the Outstanding Balance is paid in full.
Additionally, following the occurrence of any Event of Default, Borrower may, at
its option, pay any Conversion in cash instead of Conversion Shares by paying to
Lender on or before the applicable Delivery Date (as defined below) a cash
amount equal to the number of Conversion Shares set forth in the applicable
Conversion Notice multiplied by the highest intra-day trading price of the
Common Stock that occurs during the period beginning on the date the applicable
Event of Default occurred and ending on the date of the applicable Conversion
Notice. In connection with acceleration described herein, Lender need not
provide, and Borrower hereby waives, any presentment, demand, protest or other
notice of any kind, and Lender may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by Lender at any time prior to payment hereunder and
Lender shall have all rights as a holder of the Note until such time, if any, as
Lender receives full payment pursuant to this Section 4.2. No such rescission or
annulment shall affect any subsequent Event of Default or impair any right
consequent thereon. Nothing herein shall limit Lender’s right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Borrower’s failure to timely deliver Conversion Shares upon
Conversion of the Notes as required pursuant to the terms hereof.

 

4.3.       Cross Default. A breach or default by Borrower of any covenant or
other term or condition contained in any Other Agreements shall, at the option
of Lender, be considered an Event of Default under this Note, in which event
Lender shall be entitled (but in no event required) to apply all rights and
remedies of Lender under the terms of this Note.

 

5.       Unconditional Obligation; No Offset. Borrower acknowledges that this
Note is an unconditional, valid, binding and enforceable obligation of Borrower
not subject to offset (except as set forth in Section 19 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset (except as
set forth in Section 19 below) it now has or may have hereafter against Lender,
its successors and assigns, and agrees to make the payments or Conversions
called for herein in accordance with the terms of this Note.

 

 4 

 

 

6.       Waiver. No waiver of any provision of this Note shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

7.       Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. Without
limiting any provision hereof, if Borrower at any time on or after the Effective
Date combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased. Any adjustment pursuant to this Section 7
shall become effective immediately after the effective date of such subdivision
or combination. If any event requiring an adjustment under this Section 7 occurs
during the period that a Conversion Price is calculated hereunder, then the
calculation of such Conversion Price shall be adjusted appropriately to reflect
such event.

 

8.       Borrower Installments. On the date that is six (6) months from the date
hereof and on the same day of each month thereafter until the Maturity Date
(each, an “Installment Date”), Borrower shall pay to Lender the applicable
Installment Amount due on such date; provided, however, that, for the avoidance
of doubt, Borrower shall only be obligated to pay the Installment Amount with
respect to Conversion Eligible Tranches and if the Conversion Eligible
Outstanding Balance is less than the Installment Amount on any given Installment
Date, then in such event Borrower shall only be obligated to pay the Conversion
Eligible Outstanding Balance (and if there is no Conversion Eligible Outstanding
Balance on an Installment Date, Borrower shall not be obligated to pay any
Installment Amount to Lender on such Installment Date). Payment of each
Installment Amount shall be made in cash.

 

9.       Method of Conversion Share Delivery. On or before the close of business
on the third (3rd) Trading Day following the date of delivery of a Conversion
Notice (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible at
such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Conversion Notice. If Borrower is not DWAC Eligible, it shall
deliver to Lender or its broker (as designated in the Conversion Notice), via
reputable overnight courier, a certificate representing the number of shares of
Common Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above. Moreover, and notwithstanding anything to the contrary herein or in any
other Transaction Document, in the event Borrower or its transfer agent refuses
to deliver any Conversion Shares to Lender without a restricted securities
legend on grounds that the sale of such Conversion Shares on the date of their
conversion would not comply with Rule 144 under the Securities Act of 1933, as
amended (“Rule 144”), Borrower shall deliver or cause its transfer agent to
deliver the applicable Conversion Shares to Lender with a restricted securities
legend, but otherwise in accordance with the provisions of this Section 9. In
conjunction therewith, Borrower will also deliver to Lender a letter from its
counsel or its transfer agent’s counsel explaining as to why the resale of such
Conversion Shares on the date of their conversion would not comply with Rule
144.

 



 5 

 

 

10.      Conversion Delays. If Borrower fails to deliver Conversion Shares in
accordance with the timeframes stated in Section 9, Lender, at any time prior to
selling all of those Conversion Shares, as applicable, may rescind in whole or
in part that particular Conversion attributable to the unsold Conversion Shares,
with a corresponding increase to the Outstanding Balance (it is the Lender’s and
Borrower’s expectations, subject to applicable law, including Rule 144 of the
Securities Act of 1933 as interpreted by the Securities and Exchange Commission
or its staff, that any returned amount will tack back to the Purchase Price Date
for purposes of determining the holding period under Rule 144). In addition, for
each Conversion, in the event that Conversion Shares are not delivered by the
fourth Trading Day (inclusive of the day of the Conversion), a late fee equal to
the greater of (a) $500.00 and (b) 2% of the applicable Conversion Share Value
rounded to the nearest multiple of $100.00 (but in any event the cumulative
amount of such late fees for each Conversion shall not exceed 200% of the
applicable Conversion Share Value) will be assessed for each day after the third
Trading Day (inclusive of the day of the Conversion) until Conversion Share
delivery is made; and such late fee will be added to the Outstanding Balance
(such fees, the “Conversion Delay Late Fees”). For illustration purposes only,
if Lender delivers a Conversion Notice to Borrower pursuant to which Borrower is
required to deliver 100,000 Conversion Shares to Lender and on the Delivery Date
such Conversion Shares have a Conversion Share Value of $20,000.00 (assuming a
Closing Trade Price on the Delivery Date of $0.20 per share of Common Stock),
then in such event a Conversion Delay Late Fee in the amount of $500.00 per day
(the greater of $500.00 per day and $20,000.00 multiplied by 2%, which is
$400.00) would be added to the Outstanding Balance of this Note until such
Conversion Shares are delivered to Lender. For purposes of this example, if the
Conversion Shares are delivered to Lender twenty (20) days after the applicable
Delivery Date, the total Conversion Delay Late Fees that would be added to the
Outstanding Balance would be $10,000.00 (20 days multiplied by $500.00 per day).
If the Conversion Shares are delivered to Lender one hundred (100) days after
the applicable Delivery Date, the total Conversion Delay Late Fees that would be
added to the Outstanding Balance would be $40,000.00 (100 days multiplied by
$500.00 per day, but capped at 200% of the Conversion Share Value).

 

11.      Ownership Limitation. Notwithstanding anything to the contrary
contained in this Note or the other Transaction Documents, if at any time Lender
shall or would be issued shares of Common Stock under any of the Transaction
Documents, but such issuance would cause Lender (together with its affiliates)
to beneficially own a number of shares exceeding 4.99% of the number of shares
of Common Stock outstanding on such date (including for such purpose the shares
of Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of Common Stock which would exceed the
Maximum Percentage. For purposes of this section, beneficial ownership of Common
Stock will be determined pursuant to Section 13(d) of the 1934 Act. By written
notice to Borrower, Lender may increase the Maximum Percentage to 9.99%,
decrease the Maximum Percentage as to itself but any such increase or decrease
will not be effective until the 61st day after delivery thereof. The foregoing
61-day notice requirement is enforceable, unconditional and non-waivable and
shall apply to all affiliates and assigns of Lender.

 

12.      Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.

 

 6 

 

 

13.      Opinion of Counsel. In the event that an opinion of counsel is needed
for any matter related to this Note, Lender has the right to have any such
opinion provided by its counsel.

 

14.       Governing Law; Venue. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of Utah, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Utah or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

15.      Resolution of Disputes.

 

15.1.      Arbitration of Disputes. By its acceptance of this Note, each party
agrees to be bound by the Arbitration Provisions (as defined in the Purchase
Agreement) set forth as an exhibit to the Purchase Agreement.

 

15.2.      Calculation Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any Calculation (as defined in the Purchase
Agreement), such dispute will be resolved in the manner set forth in the
Purchase Agreement.

 

16.      Cancellation. After repayment or conversion of the entire Outstanding
Balance, this Note shall be deemed paid in full, shall automatically be deemed
canceled, and shall not be reissued.

 

17.      Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

18.      Assignments. Borrower may not assign this Note without the prior
written consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.

 

19.      Offset Rights. Notwithstanding anything to the contrary herein or in
any of the other Transaction Documents, (a) the parties hereto acknowledge and
agree that Lender maintains a right of offset pursuant to the terms of the
Secured Investor Notes that, under certain circumstances, permits Lender to
deduct amounts owed by Borrower under this Note from amounts otherwise owed by
Lender under the Secured Investor Notes (the “Lender Offset Right”), and (b) at
any time Borrower shall be entitled to deduct and offset any amount owing by the
initial Lender under the Secured Investor Notes from any amount owed by Borrower
under this Note (the “Borrower Offset Right”). In order to exercise the Borrower
Offset Right, Borrower must deliver to Lender (a) a completed and signed
Borrower Offset Right Notice in the form attached hereto as Exhibit B, (b) the
original Investor Note being offset marked “cancelled” or, in the event the
applicable Investor Note has been lost, stolen or destroyed, a lost note
affidavit in a form reasonably acceptable to Lender, and (c) a check payable to
Lender in the amount of $250.00. In the event that Borrower’s exercise of the
Borrower Offset Right results in the full satisfaction of Borrower’s obligations
under this Note, Lender shall return the original Note to Borrower marked
“cancelled” or, in the event this Note has been lost, stolen or destroyed, a
lost note affidavit in a form reasonably acceptable to Borrower. For the
avoidance of doubt, Borrower shall not incur any Prepayment Premium set forth in
Section 1 hereof with respect to any portions of this Note that are satisfied by
way of a Borrower Offset Right or Lender Offset Right, nor shall any Event of
Default exist with respect to any portions of this Note that are satisfied by
way of a Borrower Offset Right or Lender Offset Right. Furthermore, no OID shall
accrue or be applicable to any portions of this Note that are satisfied by way
of a Borrower Offset Right or Lender Offset Right.

 

20.      Time is of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Note and the documents and
instruments entered into in connection herewith.

 

 7 

 

 

21.      Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
the subsection of the Purchase Agreement titled “Notices.”

 

22.      Liquidated Damages. Lender and Borrower agree that in the event
Borrower fails to comply with any of the terms or provisions of this Note,
Lender’s damages would be uncertain and difficult (if not impossible) to
accurately estimate because of the parties’ inability to predict future interest
rates, future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages (under Lender’s and Borrower’s expectations that, subject to applicable
law, including Rule 144 of the Securities Act of 1933 as interpreted by the
Securities and Exchange Commission or its staff, any such liquidated damages
will tack back to the Purchase Price Date for purposes of determining the
holding period under Rule 144).

 

23.      Waiver of Jury Trial. EACH OF LENDER AND BORROWER IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS NOTE OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND VOLUNTARILY WAIVING SUCH PARTY’S
RIGHT TO DEMAND TRIAL BY JURY.

 

24.      Voluntary Agreement. Borrower has carefully read this Note and has
asked any questions needed for Borrower to understand the terms, consequences
and binding effect of this Note and fully understand them. Borrower has had the
opportunity to seek the advice of an attorney of Borrower’s choosing, or has
waived the right to do so, and is executing this Note voluntarily and without
any duress or undue influence by Lender or anyone else.

 

25.      Severability. If any part of this Note is construed to be in violation
of any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

 8 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

    BORROWER:           Notis Global, Inc.

 

    By: /s/ Jeffrey Goh     Name: Jeffrey Goh     Title: President and CEO

 

ACKNOWLEDGED, ACCEPTED AND AGREED:           LENDER:           Chicago Venture
Partners, L.P.    

 

By:  Chicago Venture Management, L.L.C.,      its General Partner  

 

   By:  CVM, Inc., its Manager  

 

  By: /s/ John M. Fife       John M. Fife, President  

 



[Signature Page to Convertible Promissory Note]



 

 

 

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1.       “Bloomberg” means Bloomberg L.P. (or if that service is not then
reporting the relevant information regarding the Common Stock, a comparable
reporting service of national reputation selected by Lender and reasonably
satisfactory to Borrower).

 

A2.      “Closing Bid Price” and “Closing Trade Price” means the last closing
bid price and last closing trade price, respectively, for the Common Stock on
its principal market, as reported by Bloomberg, or, if its principal market
begins to operate on an extended hours basis and does not designate the closing
bid price or the closing trade price (as the case may be) then the last bid
price or last trade price, respectively, of the Common Stock prior to
4:00:00 p.m., New York time, as reported by Bloomberg, or, if its principal
market is not the principal securities exchange or trading market for the Common
Stock, the last closing bid price or last trade price, respectively, of the
Common Stock on the principal securities exchange or trading market where the
Common Stock is listed or traded as reported by Bloomberg, or if the foregoing
do not apply, the last closing bid price or last trade price, respectively, of
the Common Stock in the over-the-counter market on the electronic bulletin board
for the Common Stock as reported by Bloomberg, or, if no closing bid price or
last trade price, respectively, is reported for the Common Stock by Bloomberg,
the average of the bid prices, or the ask prices, respectively, of any market
makers for the Common Stock as reported by OTC Markets Group, Inc., and any
successor thereto. If the Closing Bid Price or the Closing Trade Price cannot be
calculated for the Common Stock on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Trade Price (as the case may be) of
the Common Stock on such date shall be the fair market value as mutually
determined by Lender and Borrower. If Lender and Borrower are unable to agree
upon the fair market value of the Common Stock, then such dispute shall be
resolved in accordance with the procedures in Section 15.2. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period.

 

A3.      “Conversion Eligible Outstanding Balance” means the Outstanding Balance
of this Note less the sum of each Subsequent Tranche (or any tranche that
Borrower or Lender has elected to offset) that has not yet become a Conversion
Eligible Tranche (i.e., Lender has not yet paid the outstanding balance of the
Secured Investor Note that corresponds to such Subsequent Tranche).

 

A4.      “Conversion Share Value” means the product of the number of Conversion
Shares deliverable pursuant to any Conversion multiplied by the Closing Trade
Price of the Common Stock on the Delivery Date for such Conversion.

 

A5.      “Default Effect” means multiplying the Conversion Eligible Outstanding
Balance as of the date the applicable Event of Default occurred by 125%.

 

A6.      “DTC” means the Depository Trust Company or any successor thereto.

 

A7.      “DTC Eligible” means, with respect to the Common Stock, that such
Common Stock is eligible to be deposited in certificate form at the DTC, cleared
and converted into electronic shares by the DTC and held in the name of the
clearing firm servicing Lender’s brokerage firm for the benefit of Lender.

 

A8.      “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A9.      “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A10.    “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at
DTC for full services pursuant to DTC’s operational arrangements, including
without limitation transfer through DTC’s DWAC system, (b) Borrower has been
approved (without revocation) by DTC’s underwriting department, (c) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (d) the
Conversion Shares are otherwise eligible for delivery via DWAC; (e) Borrower has
previously delivered all Conversion Shares to Lender via DWAC; and (f)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.

 



Attachment 1 to Convertible Promissory Note, Page 1

 

 

 

A11.    “Installment Amount” means $124,250.00 ($1,242,500.00 ÷ 10), plus the
sum of any accrued and unpaid interest on all Conversion Eligible Tranches as of
the applicable Installment Date, and accrued and unpaid late charges, if any,
under this Note as of the applicable Installment Date, and any other amounts
accruing or owing to Lender under this Note as of such Installment Date;
provided, however, that, if the remaining amount owing under all then-existing
Conversion Eligible Tranches or otherwise with respect to this Note as of the
applicable Installment Date is less than the Installment Amount set forth above,
then the Installment Amount for such Installment Date (and only such Installment
Amount) shall be reduced (and only reduced) by the amount necessary to cause
such Installment Amount to equal such outstanding amount.

 

A12.    “OID” means an original issue discount.

 

A13.    “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A14.    “Outstanding Balance” means as of any date of determination, the
Purchase Price, as reduced or increased, as the case may be, pursuant to the
terms hereof for payment, Conversion, offset, or otherwise, plus the OID, the
Transaction Expense Amount, accrued but unpaid interest, collection and
enforcements costs (including attorneys’ fees) incurred by Lender, transfer,
stamp, issuance and similar taxes and fees related to Conversions, and any other
fees or charges (including without limitation Conversion Delay Late Fees)
incurred under this Note.

 

A15.    “Purchase Price Date” means the date the Initial Cash Purchase Price is
delivered by Lender to Borrower.

 

A16.    “Trading Day” means any day on which the New York Stock Exchange is open
for trading.

 

A17.    “VWAP” means the volume weighted average price of the Common stock on
the principal market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 



Attachment 1 to Convertible Promissory Note, Page 2

